Citation Nr: 1738370	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral upper extremity neuropathy, as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Lewey K. Lee, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2015, the Veteran testified before the undersigned at a Board hearing via videoconference.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran does not have a current diagnosis of diabetic upper extremity neuropathy; carpal tunnel syndrome is not due to service or diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for upper extremity neuropathy, as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has asserted entitlement to service connection for upper extremity neuropathy.  Specifically, he claims that he has upper extremity numbness that is a complication of his service-connected diabetes.  However, after a careful review of the evidence of record the Board finds that service connection is not warranted.  

In March 2016, the Veteran underwent testing for peripheral neuropathy using nerve conduction studies.  On examination, the Veteran's motor strength was normal in all myotomes of the bilateral upper limbs.  Tinel's tapping over the right median nerve at the wrist and tapping over the right ulnar nerve at the elbow was performed, as well as several other nerve studies.  The results of the testing revealed findings of very mild underlying sensorimotor peripheral neuropathy as well as electrodiagnostic evidence of a right median neuropathy at or distal to the wrist, as seen with clinical diagnosis of carpal tunnel.  

The Veteran was examined in person in March 2016 by a VA physician in March 2016, the Veteran complained of numbness in both hands.  He denied pain, but stated that he felt uncomfortable all the time.  After examining the Veteran, it was determined that he does not have upper extremity diabetic peripheral neuropathy.  The VA physician did review the Veteran's private treatment notes that reported his complaints of numbness in his arms and feet in December 2008.  It was noted that his private physician speculated that the Veteran had some diabetic neuropathy and upon examination had decreased sensation in the feet.  The VA physician noted that at the time of his examination in December 2008 the Veteran had a right rotator cuff condition, and a sensory examination of the arms was not specifically noted by the Veteran's private doctor.  Lastly, it was noted that Veteran has symptoms of right carpal tunnel syndrome, suggesting that this could have been the cause of his numbness in his arms.  

A review of treatment notes from the Veteran's private physician reveal that in November 2013, the Veteran reported that his disease complications did not include peripheral neuropathy; he reported the same in March 2013.  The Veteran did not report associated symptoms of his diabetes to include extremity numbness in November 2012 or August 2012.  However, in January 2012, September 2011, and June 2011 the Veteran did have complaints of peripheral neuropathy; however, it is unclear as to whether this is upper or lower extremity peripheral neuropathy.  Nevertheless, it appears as though his primary care physician made some changes to his treatment plan, and by August 2012 the Veteran was no longer complaining of peripheral neuropathy of any kind.  Lastly, it appears as though the Veteran's complaints of neuropathy in January 2012 and September 2011 were subjective complaints, because the treatment notes submitted do not include any evidence of objective findings through nerve conduction studies.  

In December 2008, the Veteran went to his local physician with complaints of degenerative joint disease.  At that time the Veteran complained of moderate numbness in his feet and arms, and his physician suspected that he had neuropathy as secondary to his diabetes.  However, upon examination it was noted that his shoulder was tender from the degenerative joint disease and he had decreased sensation in his feet consistent with neuropathy.  As such, it appears as though the neuropathy at this time was located in his lower extremities and not his upper extremities.  There is a diagnosis of neuropathy associated with this visit, but it is unclear whether this is for all extremities or just the lower extremities.  In April 2010, the Veteran again presented before his private physician for a follow up appointment.  Upon examination, the Veteran was negative for muscle or joint pain.  He was also negative for numbness of limbs, weakness of limbs, and his neuropathy was reported as stable.  

After reviewing the record, to include a VA examination and private treatment records, the Board finds that entitlement to service connection for upper extremity neuropathy is not warranted.  The first element of service connection is the presence of a current disability and in this case the evidence does not show that the Veteran has a diagnosis of upper extremity neuropathy.  While the Board acknowledges the Veterans statements and has reviewed carefully the treatment notes from his private physician, there is still no evidence showing a diagnosis of diabetic upper extremity neuropathy.  The Veteran has clearly been diagnosed with lower extremity neuropathy and has been service connected for this disability secondary to his service-connected diabetes.  As such, without a diagnosis of diabetic upper extremity peripheral neuropathy, entitlement to service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current diagnosis of upper extremity neuropathy at any time during or immediately preceding the claim or appeal period, the holdings of McClain and Romanowsky are of no advantage to this Veteran.  Specifically, even though the Veteran's private doctor stated that the Veteran's has diabetic neuropathy, the testing completed was for the lower extremities and the diagnosis provided does not state that he had upper extremity neuropathy.  Further, the VA physician upon examination also did not see evidence of upper extremity neuropathy and the pain or sensation the Veteran was experiencing was attributed to a diagnosis of carpel tunnel syndrome, and neither the VA physician nor the Veteran's private physician has suggested that carpal tunnel syndrome is related to or secondary to diabetes mellitus.  

As such, without a current diagnosis of upper extremity neuropathy, the Veteran is not entitled to service connection for this disability.  Further, without some evidence of a nexus between his current diagnosis of carpal tunnel syndrome and his service or service-connected diabetes, the Veteran is not entitled to service connection for carpal tunnel syndrome.  The Board has found no legal avenue under which the Veteran could be service connected for an upper extremity neuropathy disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection for upper extremity neuropathy is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided a VA examination in March 2016 which is adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral upper extremity neuropathy is denied. 



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


